Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Amendment
The amendment filed on 05/23/2022 has been entered. Claims 15-21, 23, and 25-28 remain pending.  The amendment to Claims 15-16 and Claims 19-20 overcome the objections to Claims 15-16 and 19-20.

Response to Arguments
Applicant’s arguments, see Pages 11-16, filed 05/23/2022, with respect to the 35 U.S.C. 103 rejection of Claims 15-21, and 26-27 have been fully considered and are persuasive.  The  35 U.S.C. 103 rejection of Claims 15-21, and 26-27 has been withdrawn. 

Allowable Subject Matter
Claims 15-21, 23 and 25-28 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter:
The most pertinent prior art is Lecomte (US20140046878). Lecomte teaches a system for detecting abnormal events in an environment based off analysis of audio signals. Lecomte teaches “An anomalous sound detection apparatus which detects whether or not input sound is anomalous sound, the anomalous sound detection apparatus comprising: processing circuitry configured to extract an acoustic feature of the input sound based on an acoustic feature extractor, wherein the input sound is sound of a machine acquired through a microphone; calculate a degree of anomaly from the acoustic feature of the input sound; and determine whether or not the input sound is anomalous sound based on the degree of anomaly and a threshold, wherein the acoustic feature extractor is optimized, by relating a function followed by a normal sound to a function followed by an anomalous sound, so that the acoustic feature extractor outputs a degree of anomaly to be determined as anomalous sound based on the threshold in case of normal sound and the acoustic feature extractor outputs a degree of anomaly to be determined as anomalous sound based on the threshold in case of the anomalous sound, wherein the function followed by the normal sound is obtained from a first number of normal sound data, Reply to Office Action of September 30, 2021 a probability distribution of the degree of anomaly followed by the anomalous sound is obtained from a number of anomalous sound data sampled, and the determination that the input sound is anomalous sound indicates a potential failure in the machine.” Furthermore, Lecomte teaches the limitations “processing circuitry configured to extract an acoustic feature of normal sound based on training data for normal sound by using an acoustic feature extractor;  update a normal sound model by using the extracted acoustic feature; extract an acoustic feature of anomalous sound based on simulated anomalous sound and extract an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature extractor; and update the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound, wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to simultaneously optimize the acoustic feature extractor and the normal sound model, based a feature amount extracted from normal sound and a feature amount extracted from anomalous sound, so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound, the training data for normal sound is sound signals collected by a microphone installed near or inside a device for which anomalous sound is to be detected.” The secondary prior art Hiroe (US20140328487) and the secondary prior art Horoshenkov (US20140311245) teaches the use of “probability density function”. 
Lecomte, Horoshenkov, Jones, and Hiroe is silent regarding the limitation “the number of anomalous sound data sampled being substantially same as the first number of normal sound data” and the limitation “the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize a predetermined objective function L.” There is no evidence which suggests that one of ordinary skill in the art would modified Lecomte, Horoshenkov, Jones, or Hiroe to incorporate sampling of the anomalous sound data to be equal to the number of normal sound data or to perform the simultaneous optimization of the extractor and model to minimize the objective function. This is an improvement to accuracy of the data for analysis by improved accuracy to the sampled abnormal data and the sampled normal data and to the detection of the anomalous sound by the incorporation of the repeated updating of the sound model with the acoustic feature data. The limitations represent an improvement over prior art due to the improvement to the minimization of the objective function and optimization of acoustic feature extraction. Claims 23 and 25 are distinguishable over the prior art and therefore are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863